Citation Nr: 0919953	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), status post hiatal hernia repair, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 
1977.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in December 2008 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran testified at a Board video conference hearing in June 
2008.  A transcript is of record.  

The Board notes that as of September 2006, the Veteran was 
represented by a private attorney.  However, by letter 
written in May 2008, the Veteran's private attorney withdrew 
representation.  Currently, the Veteran is represented by 
Disabled American Veterans.  


FINDING OF FACT

The Veteran's service-connected GERD, status post hiatal 
hernia repair, more nearly approximates a disability picture 
manifested by persistently recurrent epigastric distress with 
heartburn and regurgitation with some substernal pain, but 
not resulting in severe impairment of health.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent (but no higher) for the Veteran's service-connected 
GERD, status post hiatal hernia repair, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.114 and Code 7346 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The Board further notes that 
the August 2005 notice informed him that to establish 
entitlement to an increased evaluation, the evidence must 
show that his service-connected disability worsened.    
                                                                           
The RO provided the appellant with additional notice in 
January 2008, May 2008, and January 2009 subsequent to the 
September 2005 adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) notifying the claimant that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life, and notifying him that 
a disability rating will be determined by applying relevant 
Diagnostic Code. 

While the January 2008, May 2008, and January 2009 notices 
were not provided prior to the September 2005 adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a March 2009 supplemental statement of the 
case, following the provision of notice in January 2008, May 
2008, and January 2009.  The Veteran and his representative 
have not alleged any prejudice as a result of and untimely or 
deficient VCAA notification, nor has any been shown.  See 
Shinseki v. Sanders, --- S.Ct.---, 2009 WL 1045952 (U.S.) 
(Apr. 21, 2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records; assisted 
the Veteran in obtaining evidence; afforded the Veteran VA 
examinations in January 2007 and January 2009; and afforded 
the Veteran the opportunity to give testimony before the 
Board at a video conference hearing in June 2008.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected GERD, status post hiatal 
hernia repair, warrants a higher disability rating.  In 
support of his claim, the Veteran's wife testified at the 
June 2008 Board video conference hearing that the Veteran had 
problems when walking, which caused acid to travel out and 
down into his lungs, which affected his ability to breath and 
caused the Veteran to choke.  She observed that he had a hard 
time playing with his children and was exhausted all of the 
time.    

The Board notes that disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The Veteran's service-connected GERD, status post hiatal 
hernia repair, has been rated by the RO under the provisions 
of Diagnostic Code 7346.  Under this regulatory provision, a 
rating of 10 percent is warranted when there is hernia hiatal 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A rating of 30 percent is 
warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A maximum rating of 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

The Board acknowledges the request of the Veteran's 
representative at the June 2008 Board video conference 
hearing that separate rating should be considered for hiatal 
hernia and GERD because they are two different ratable 
disabilities.  However, the rating criteria under 7346 for 
hiatal hernia are already being applied and separate ratings 
for the same symptomatology under different diagnoses would 
constitute pyramiding and is prohibited by 38 C.F.R. § 4.14.   

The Board acknowledges that a January 2007 VA examination 
reveals that the Veteran reported having heartburn almost 
daily whenever he bent over to pick up something, that an 
August 2007 VA treatment record shows that the Veteran was 
seen at the emergency room for an increase in heartburn, and 
that at a January 2009 VA examination, he reported 
experiencing daily epigastric and substernal heartburn.  The 
Board further acknowledges that at the December 2008 video 
conference hearing, the Veteran testified that he experienced 
regurgitation of the food every two to three days; and that 
at a January 2009 VA examination, he stated that he 
experienced regurgiation of stomach contents into the throat 
and oral cavity.  The VA examination reports as well as the 
clinical records demonstrate a disability picture of 
persistent recurrent epigastric distress.  Some records 
suggest dysphagia, but the most recent examination in 2009 
refers to this symptom being largely controlled by chopping 
food into bite-size pieces.  Nevertheless, the examination 
report does document daily epigastric and substernal 
heartburn.  It is not clear, however, that the disability 
results in considerable impairment of health.  It appears 
that there is no restriction of daily activities.  Some 
weight loss appears to be medically attributed to cardiac 
illness.  

After reviewing the evidence and in consideration of the 
Veteran's testimony, the Board is left with the impression 
that this may be a situation where the disability picture is 
more severe than that contemplated by a 10 percent rating, 
but not clearly meeting the criteria for the next higher 
rating.  The provisions of 38 C.F.R. § 4.7 must be considered 
in such a case, and when reasonable doubt is factored into 
the consideration, the Board believes that in this case the 
Veteran should be assigned the next higher rating of 30 
percent.  

However, the next higher rating of 60 percent is clearly not 
warranted.  The Board acknowledges that various VA treatment 
records show that the Veteran complained of pain.  The Board 
also acknowledges some weight loss, but again that has been 
attributed to cardiac illness.  At the January 2009 
examination, the Veteran reported only infrequent vomiting.  
The January 2009 report also indicates that an episode of 
past anemia was not caused by gastroesophageal disease.  In 
this regard, the Board notes references to certain cardiac 
procedures.  Further, at a January 2007 VA examination, the 
Veteran denied hematemesis.  Moreover, VA treatment records 
from April 2005 to January 2009, and VA examinations from 
January 2007 and January 2009 do not show complaints of nor 
treatments for melena.  Overall, there has been no severe 
impairment of the Veteran's health attributable to his 
service-connected disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In a statement received in March 2006, 
the Veteran stated that he has had stomach problems for 30 
years and has lost jobs because of it.  However, there is no 
persuasive supporting evidence of this assertion.  Further, 
while the Veteran testified at a June 2008 Board video 
conference hearing that he stayed overnight for observation 
earlier in 2008, the Board notes that there were no frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the Board finds that a 30 percent rating, but no 
higher, is warranted for his service-connected for 
gastroesophageal reflux disease (GERD), status post hiatal 
hernia repair.  


ORDER

Entitlement to a 30 percent rating, but no higher, is 
warranted for service-connected for gastroesophageal reflux 
disease (GERD), status post hiatal hernia repair.  To this 
extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


